DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argued that the prior art Iguchi does not expressly disclose the amended limitation, “trench regions, which are non-uniform in width along a horizontal plane.”
However as shown in Fig 1, Iguchi teaches trench regions (15; Fig 1) which have non-uniform width (Fig 1). As shown in Fig 1, trench regions (15; Fig 1) have non-uniform width in both horizontal plane and vertical plane. All the trench regions (15; Fig 1) have tapered shape and width at the top is different than width at the middle or bottom portion of the trench region. Moreover width of the trench regions is different in vertical plane too. 
For at least above mentioned regions, the rejection is deemed proper and considered final.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 10, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iguchi (US 2019/0355786).
Regarding claim 1, Figs 1, 3A-3E, 4A-4D of Iguchi discloses a III-V light emitting device comprising:
one or a plurality of vertically stacked light emitting layers (14; Fig 1; ¶ [0035]), at least one of the light emitting layers (14; Fig 1; ¶ [0035]) comprising an array of fabricated pixels (100; Fig 1; ¶ [0035]); and
a plurality of through-layer via connections (19N; Fig 1; ¶ [0040]) to enable electrical signals (¶ [0040]-[0042]) to be routed from a bottom side (Fig 1) of the one of the light emitting layers (14; Fig 1; ¶ [0035]) to a top side (Fig 1) of the one of the light emitting layers (14; Fig 1; ¶ [0035]) through trench regions (15; Fig 1; ¶ [0040]), which are non-uniform in width along a horizontal plane (Fig 1), between the fabricated pixels (100; Fig 1; ¶ [0035]).

Regarding claim 2, Figs 1, 3A-3E, 4A-4D of Iguchi discloses each fabricated pixel (100; Fig 1; ¶ [0035]) in the array of fabricated pixels (100; Fig 1; ¶ [0035]) comprises a mesa area (15; Fig 3B) and wherein at least a portion of one side of mesa area is cutout (18N; Fig 3D) to create the trench region (15; Fig 1; ¶ [0040]) that is non-uniform in width along the horizontal plane (Fig 1) between the fabricated pixel (100; Fig 1; ¶ [0035]) and an adjacent fabricated pixel (100; Fig 1; ¶ [0035]) in the array of fabricated pixels.




Regarding claim 5, Figs 1, 3A-3E, 4A-4D of Iguchi discloses at least a portion of a second side (Right side; Fig 3D) of the mesa area (15; Fig 3B) of each fabricated pixel (100; Fig 1; ¶ [0035]) is cutout (18N; Fig 3D) to create the trench region (15; Fig 1; ¶ [0040]) ]) that is non-uniform in width along the horizontal plane (Fig 1) between the fabricated pixel (100; Fig 1; ¶ [0035]) and an adjacent fabricated pixel (100; Fig 1; ¶ [0035]) in the array of fabricated pixels.

Regarding claim 6, Figs 1, 3A-3E, 4A-4D of Iguchi discloses the cutout (18N; Fig 3D) in the at least the portion of the one side of the mesa area (15; Fig 3B) of each fabricated pixel (100; Fig 1; ¶ [0035]) provides a gradual variation of an inter-mesa trench width between the fabricated pixel and an adjacent fabricated pixel in the array of fabricated pixels leading to a maximum inter-mesa trench width (Fig 3D) at a point in the one side of the mesa that is cutout (18N; Fig 3D).

Regarding claim 7, Figs 1, 3A-3E, 4A-4D of Iguchi discloses the point in the one side of the mesa (15; Fig 3B) that is cutout (18N; Fig 3D) is substantially in a middle (Fig 3D) of the one side of the mesa that is cutout.


through-layer via connections (19N; Fig 1; ¶ [0040]) to enable electrical signals (¶ [0040]-[0042]) to be routed from a bottom side (Fig 1) of the one of the light emitting layers (14; Fig 1; ¶ [0035]) to a top side (Fig 1) of the one of the light emitting layers (14; Fig 1; ¶ [0035]) through non-uniform width trench regions (15; Fig 1; ¶ [0040]) between the fabricated pixels (100; Fig 1; ¶ [0035]) with electrical connections from the control logic layer (50; Fig 1; ¶ [0028]) routed to the p-side contacts (19P; Fig 1; ¶ [0038]).

Regarding claim 12, Figs 1, 3A-3E, 4A-4D of Iguchi discloses a number of cutouts (18N; Fig 3D) in the mesas is higher for a light emitting layer closer to the control logic layer (50; Fig 1; ¶ [0028]). (Figs 7A-7C)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Simon (US 2021/0118946; This prior art discloses plurality of vertically stacked light emitting layers and through via connections)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RATISHA MEHTA/Primary Examiner, Art Unit 2895